DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inflation orifice in the instrument panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations in claim 1 that involve an/the inflation orifice in an/the instrument panel are not described in the specification. The specification does not mention an inflation orifice in an instrument panel. Every recitation of an inflation orifice in the specification is with respect to an inflation orifice in an airbag, not an inflation orifice in an instrument panel.

The limitation(s) of claim 3 are not described in the specification. The specification does not describe the circumferential wall 14 as having a front wall portion, particularly a front wall portion directly facing an inflation orifice formed by the fixing portion 20. The inflation orifice formed by the fixing portion 20 is formed continuously with the circumferential wall 14 such that no portion of the circumferential wall 14 faces the inflation orifice formed by the fixing portion.
Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 does not accurately describe applicant’s invention. The circumferential wall 14 does not have a front wall portion, particularly a front wall portion directly facing an inflation orifice formed by the fixing portion 20. The inflation orifice formed by the fixing portion 20 is formed continuously with the circumferential wall 14 such that no portion of the circumferential wall 14 faces the inflation orifice formed by the fixing portion.
Claim 4 recites the limitation "the module side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This rejection could be overcome by deleting “for securing on the module side” from line 3 of claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Schneider et al. (US 2005/0275201 A1). The claimed invention differs from the admitted prior art in that the claimed invention has a lateral bulge. Schneider teaches a front airbag having a lateral bulge 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as in the admitted prior art with a lateral bulge, as taught by Schneider, in order to cover “at least a portion of an A-column of the vehicle on the driver's side” such that “the driver is protected from an impact onto the A-column” (paragraph 0006). An airbag based on a combination of the admitted prior art and Schneider would satisfy the limitations of claims 1-15. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Schneider et al. (US 2005/0275201 A1) as applied to claim 1 above, and further in view of Arunzulla et al. (DE 10 2015 004 973 A1). Arunzulla teaches a bulge configured to extend in an inboard direction toward a center of a vehicle (Figs. 1-24). It would have been obvious . 	
Response to Arguments
Applicant’s arguments filed on February 5, 2021 with respect to the 35 U.S.C. 102(a)(1) rejection(s) over Aranzulla have been fully considered and are persuasive.  Said rejection(s) have been withdrawn. 
Applicant's arguments filed on February 5, 2021 with respect to the 35 U.S.C. rejection(s) over the admitted prior art and Schneider have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect to Schneider being a steering wheel mounted airbag, the admitted prior art is a passenger front airbag that satisfies all of the limitations with respect to the claimed invention apart from the claimed bulge. Schneider is only relied upon for the lateral bulge.
Applicant argues:
because Schneider explicitly states that the bulge (protrusion 12) extends from the 270-360 degree position on the airbag, it cannot be said that Schneider discloses or suggests a bulge positioned vertically above a horizontal plane extending normal to and 

Schneider teaches that the bulge is “substantially within an angle range of 270° to 360°” (paragraph 0007). The lowermost limit of the bulge (protrusion 12) may be at a position greater than 270° (Fig. 1).
Applicant further argues: 
The importance of positioning a bulge in an instrument panel mounted passenger frontal airbag vertically above a horizontal plane extending normal to and intersecting the inflation orifice in the instrument panel when the passenger front airbag is inflated is found nowhere in the scope and contents of the prior art. Additionally, the examiner has not presented any evidence that it is within the level of ordinary skill in the art to configure an instrument panel mounted passenger airbag to position a bulge for providing oblique/offset protection in the manner as recited in claim 1. There is no reason that the ordinarily skilled artisan would modify the prior art structure identified by the applicant in view of Schneider to arrive at the structure recited in claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously explained, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as in the admitted prior art with a lateral bulge, as taught by Schneider, in order to cover “at least a portion of an A-column of the vehicle on the driver's side” such that “the driver is protected from an impact onto the A-column” (paragraph 0006).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH J FRISBY/Primary Examiner, Art Unit 3616